Citation Nr: 1138835	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus, and to include as due to exposure to herbicides.

3.  Entitlement to service connection for an enlarged aorta with leaking valve, to include as secondary to hypertension and/or type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim of entitlement to service connection for skin cancer.  The Veteran reported at a hearing before the undersigned Veterans Law Judge in May 2010 that he receives treatment from Dr. P.V. every six months for his skin cancer.  Review of the claims file does not reveal that treatment records from Dr. P.V. dated since March 2008 have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, after obtaining adequate authorization, attempts must be made to obtain and associate with the claims file the Veteran's treatment records from Dr. P.V. dated since March 2008.

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus, and to include as due to exposure to herbicides.  

The Board notes that at a hearing before the undersigned Veterans Law Judge in May 2010 the Veteran reported that he received consistent treatment from Dr. D.C. for his hypertension.  The Veteran indicated that he was previously seen in the beginning part of the year.  Review of the claims file reveals that records of the Veteran's treatment from Dr. D.C. dated subsequent to May 2008 have not been associated with the claims file.  Accordingly, after obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment from Dr. D.C.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is currently diagnosed with hypertension and is in receipt of service-connected disability benefits for type II diabetes mellitus.  The Veteran reported in his testimony at a hearing before the undersigned Veterans Law Judge that the medication that he has been prescribed to control his hypertension has been changed multiple times since he was diagnosed with type II diabetes mellitus.

The Board notes that service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As the change in the Veteran's hypertension medication may reveal an aggravation of the Veteran's hypertension due to his service-connected type II diabetes mellitus, the Board has no discretion and must remand the claim for the Veteran to be afforded a VA medical examination regarding the etiology of the Veteran's hypertension disability to include whether it is permanently aggravated by the Veteran's type II diabetes mellitus.

The Veteran seeks entitlement to service connection for an enlarged aorta with leaking valve, to include as secondary to hypertension and/or type II diabetes mellitus.

The Board notes that at a hearing before the undersigned Veterans Law Judge the Veteran reported that he received consistent treatment from Dr. M.R. for his aorta disorder and that he scheduled for additional treatment in June 2010.  Review of the claims file reveals treatment notes dated in July 2007 and March 2008.  However, the claims file does not reveal that the records regarding the Veteran's treatment from June 2010 have been obtained and associated with the claims file.  Accordingly, after obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment from Dr. M.R., including the records of the Veteran's treatment dated in June 2010. 

The Veteran contends that his enlarged aorta with leaking valve is due to or permanently aggravated by his hypertension and/or diabetes mellitus.  The post service treatment records reveal that the Veteran was diagnosed with a dilated aorta, that the Veteran has been diagnosed with and treated for hypertension, and that the Veteran has type II diabetes mellitus.  As such, on remand, the Veteran should be afforded a VA medical examination regarding the etiology of his enlarged aorta.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request complete treatment records pertaining to the Veteran from Drs. P.V., M.R., and D.C.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any hypertension found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any hypertension found to be present is secondary to or permanently aggravated by the service-connected type II diabetes mellitus, to include any treatment for this disorder.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any enlargement of the aorta with leaking valve found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any enlargement of the aorta with leaking valve found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any enlargement of the aorta with leaking valve found to be present is secondary to or permanently aggravated by the service-connected type II diabetes mellitus and/or hypertension, to include any treatments for these disorders.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


